Exhibit 10.2(i)

HARTE-HANKS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Shares of Common Stock Subject to this Option: [##,###]

   Option Price Per Share: $[____]

Holder: [Name]

   Award Date:

THIS AGREEMENT (this “Agreement”), effective as the Award Date, is between
Harte-Hanks, Inc., a Delaware corporation (the “Company”), and Holder.
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meaning set forth in the Plan (as defined below).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Harte-Hanks, Inc. 2005 Omnibus Incentive
Plan (the “Plan”), which provides for the granting of Non-Qualified Options to
purchase shares of Common Stock, to Participants selected by the Board or the
Committee; and

WHEREAS, the Holder has been selected by the Board or Committee to participate
in the Plan, in accordance with the provisions thereof.

WHEREAS, the Board or Committee awarded Holder a Non-Qualified Option on the
Award Date.

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of such option.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained and as an inducement to the Holder to be an
employee of the Company or an Affiliated Company, the parties hereto hereby
agree as follows:

1. Grant. On the Award Date, the Company awarded to the Holder this
Non-Qualified Option (this “Option”) to purchase from the Company, on the terms
and conditions herein set forth and in the Plan, all or any part of the number
of shares of Common Stock at the Option Price Per Share as set forth above. The
grant of this Option was effective on the Award Date. Except as otherwise
provided in Section 3 below, this Option may not be exercised unless the Holder,
at the time he or she exercises this Option, is (and has been at all times since
the date of grant of this Option) a Participant under the Plan (an “Eligible
Participant”).

2. Vesting. This Option vests, and may be exercised, in [four equal installments
(i.e., 25% each) on each of the first four anniversaries of the Award Date].
Notwithstanding the foregoing, (a) in no event can this Option be exercised in
whole or in part on or after the date on which this Option lapses pursuant to
Section 5, [and (b) this Option shall automatically vest in full upon the
occurrence of a Change of Control (as defined in the Plan)]. The right of
exercise shall be cumulative so that to the extent the Option is not exercised
in any period to the maximum extent permissible it shall continue to be
exercisable, in whole or in part, with respect to all shares for which it is
vested until the earlier of the Final Exercise Date (as defined below) or the
termination of this Option under Section 5 hereof or the Plan.

3. Exercise. Holder may exercise this Option, in whole or in part, at any time
(subject to Section 2) by delivering written notice to the Company’s Secretary
along with full payment of the exercise price under this Option for the shares
being purchased. The notice must specify that this Option (or a portion thereof)
is being exercised and the number of shares with respect to which this Option is
being

 

1



--------------------------------------------------------------------------------

exercised. This Option may only be exercised as provided in this Agreement and
in accordance with such rules and regulations as may, from time to time, be
adopted by the Board or the Committee under the Plan. The exercise of this
Option shall be deemed effective upon receipt by the Company of the notice and
payment described herein. If the Holder exercises this Option in full, it shall
be surrendered to the Company for cancellation. If the Holder only partially
exercises this Option, it shall, upon request, be delivered to the Company for
the purpose of making appropriate notation thereon, or otherwise reflecting, in
such manner as the Company shall determine, the result of such partial exercise
hereof. As soon as practicable after the effective exercise of this Option, and
upon satisfaction of all applicable withholding requirements pursuant to the
Plan, the Holder or the Holder’s nominee, shall be recorded on the Company’s
stock transfer books as the owner of the shares purchased. The Company may, but
is not required to, deliver to the Holder one or more duly issued and executed
stock certificates evidencing such ownership.

4. Payments. When this Option is exercised, payment of the total exercise price
for the shares to be purchased shall be made to the Company (i) in cash
(including check, bank draft or money order), (ii) by transfer from the Holder
to the Company of shares of Common Stock (other than shares of Common Stock that
the Committee determines by rule may not be used to exercise this Option) that
the Holder has held for more than six months with a then current aggregate Fair
Market Value equal to the total exercise price for the portion of this Option
being exercised, (iii) by the Company retaining a number of shares of the Common
Stock deliverable upon exercise of this Option whose aggregate Fair Market Value
is equal to the exercise price to be paid in connection with such exercise; or
(iv) to the extent permissible under applicable law, delivery to the Company of:
(A) a properly executed exercise notice, (B) irrevocable instructions to a
broker to sell a sufficient number of the shares being exercised to cover the
exercise price and to promptly deliver to the Company (on the same day that the
shares of Common Stock issuable upon exercise are delivered) the amount of sale
proceeds required to pay the exercise price and any required tax withholding
relating to the exercise, and (C) such other documentation as the Committee and
the broker shall require to effect a same-day exercise and sale.

5. Expiration. This Option shall expire on 10th anniversary of the Award Date
(the “Final Exercise Date”) unless terminated prior to the Final Exercise Date
pursuant to the terms of this Agreement or the Plan. In addition, this Option
shall expire:

(a) one year after the date of the Holder’s death or disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code); provided, however,
that in such event this Option may only be exercised to the extent it is vested
at the time of the Holder’s death or disability;

(b) 90 days after the Termination Date (as defined below) if the Holder is then
still living and if such termination is for a reason other than for Cause or as
a result of a Material Breach (as defined below); provided, however, that in
such event this Option may only be exercised to the extent it is vested at the
time of the Termination Date; and provided, further, however, that in the event
that the Holder dies during the 90-day period immediately after the Termination
Date (and the Holder has not been terminated for Cause or as a result of a
Material Breach), then this Option shall terminate one year after the date of
the Holder’s death; or

(c) on the Termination Date, if such termination was for Cause or as a result of
a Material Breach.

For purposes of this Agreement, “Material Breach” means the material breach of
any contractual, statutory, fiduciary or other legal obligation of the Holder to
the Company, as determined in the sole judgment of the Company, and “Termination
Date” shall mean the date on which the Holder is no longer a Participant under
the Plan.

 

2



--------------------------------------------------------------------------------

6. Transfer and Assignment. This Option and the rights and privileges conferred
therewith shall not be sold, transferred, encumbered, hypothecated or otherwise
conveyed by the Holder otherwise than by will or by the laws of descent and
distribution. This Option is not and will not liable for or subject to, in whole
or in part, the debts, contracts, liabilities, or torts by the Holder nor shall
it be subject to garnishment, attachment, execution, levy or other legal or
equitable process. This Option shall be exercisable during the lifetime of the
Holder only by the Holder. To the extent exercisable after the Holder’s death,
this Option shall be exercised only by the person or persons entitled to receive
this Option under the Holder’s will, duly probated, or if the Holder shall fail
to make a testamentary disposition of this Option, by the executor or
administrator of the Holder’s estate.

7. Conditions. If at any time the Board shall determine, based on opinion of
counsel to the Company, that listing, registration or qualification of the
shares covered by this Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of the exercise of this Option, this
Option may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to counsel for the Company.

8. Notices. Any notice to be given under the terms of this Agreement or any
delivery of this Option to the Company shall be made by personal delivery,
through the mail, or by facsimile, electronic mail or other electronic
transmission to the Company’s Secretary, Harte-Hanks, Inc., 9601 McAllister
Freeway, Suite 610, San Antonio, Texas 78216, Fax: (210) 829-9139. Any notice to
be given to the Holder shall be addressed to the Holder at the Holder’s address
indicated in the Company’s payroll records, the Holder’s company email address
or at such other address as either party may hereafter designate in writing to
the other.

9. Further Understandings. The granting of this Option shall impose no
obligation upon the Holder to exercise any part of it. The Holder acknowledges
and agrees that the vesting of shares pursuant to the vesting schedule hereof is
earned only by such Holder’s remaining an Eligible Participant (not through the
act of being hired, being granted this Option or acquiring shares hereunder).
The Holder further acknowledges and agrees that this Option, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as an employee,
director or consultant of the Company or an Affiliated Company for the vesting
period for any period, or at all, and shall not interfere in any way with the
Holder’s right or the right of the Company or any Affiliated Company to
terminate the Holder’s relationship as an employee, director or consultant at
any time with or without Cause. The Holder acknowledges that this Option (a) is
not granted by the Company as a matter of right, but is granted (and the amount
of the award is granted) at the sole discretion of the Board or Committee,
(b) is not part of Holder’s contractual compensation and (c) does not create and
enforceable right to further options in future years or in similar amounts. This
discretion of the Board and Committee relates to the award of options and the
amount of any award. The Holder waives any and all acquired rights claims in
connection with past or future employment or service as a consultant or director
with the Company or any Affiliated Company.

10. Protection of Goodwill. You acknowledge that the Company is providing you
with this Option in connection with and consideration for your promises and
covenants contained herein. Specifically, in consideration for the Option, which
you acknowledge provides a material incentive for you to grow, develop and
protect the goodwill and confidential and proprietary information of the
Company, you agree that the Option (itself and in combination with any other
awards made under the Plan) constitutes independent and sufficient consideration
for all non-competition, non-solicitation and confidentiality covenants between
you and the Company, and agree and acknowledge that you will fully abide by each
of such covenants. You further acknowledge that your promise to fully abide by
each of the protective covenants referenced above is a material inducement for
the Company to provide you with the Option.

 

3



--------------------------------------------------------------------------------

11. Successors & Assigns. Subject to the limitations of the transferability of
this Option, this Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and assigns of the parties hereto.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.

13. Taxes. Any provision of this Agreement to the contrary notwithstanding, the
Company may take such steps as it may deem necessary or desirable for the
withholding of any taxes which it is required by law or regulation of any
governmental authority, federal, state or local, domestic or foreign, to
withhold in connection with any of the shares subject hereto. Subject to
limitations established by the Committee and/or the Board from time to time, any
withholding taxes may be paid by delivery to the Company of previously owned
shares of Common Stock or by reducing the number of shares issuable upon
exercise of this Option.

14. Non-Qualified Option. This Option is not intended to be an incentive stock
option as defined in Section 422 of the Internal Revenue Code.

15. Clawback. Pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Act”), this Option shall not be deemed fully earned or
vested, even if exercised, if this Option or any portion thereof is deemed
“incentive compensation” and subject to recovery, or “clawback” by the Company
pursuant to the provisions of the Act and any rules or regulations promulgated
thereunder or by any stock exchange on which the Company’s securities are listed
(the “Rules”). In addition, Holder hereby acknowledges that this Agreement may
be amended as necessary and/or shall be subject to any recoupment policies
adopted by the Company to comply with the requirements and/or limitations under
the Act and the Rules, or any other federal or stock exchange requirements,
including by expressly permitting (or, if applicable, requiring) the Company to
revoke, recover and/or clawback this Option or the shares of Common Stock issued
pursuant hereto.

16. Option Subject to the Plan. Holder accepts this Option subject to all the
provisions of the Plan including the provisions that authorize the Committee to
administer and interpret the Plan and that provide the Committee’s and the
Board’s decisions, determinations and interpretations with respect to the Plan
and options granted thereunder are final and conclusive on all persons affected
thereby. The terms and conditions included in the Plan are incorporated by
reference herein, and to the extent that any conflict may exist between any term
or provision of this Agreement and any term or provision of the Plan, the term
or provision of the Plan shall control.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

HOLDER:     HARTE-HANKS, INC.       By:     [name]      

 

4